Citation Nr: 0310485	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for urticaria, from September 21, 1990 to January 11, 1998.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1982 
to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  In January 2000, the 
Board entered a decision which determined that an evaluation 
in excess of 20 percent for urticaria was not warranted 
during the period from September 21, 1990 to January 11, 
1998, and that a rating in excess of 40 percent for urticaria 
was not warranted since January 12, 1998.  The Board also 
determined that evidence added to the record since the 
October 1995 Board decision, which had denied service 
connection for headaches, was new and material; the claim for 
that benefit was reopened.  Additionally, by its January 2000 
decision, the Board denied the appellant's claims for the 
following:  (1) entitlement to service connection for 
headaches, (2) entitlement to service connection for side 
effects due to medication taken for service-connected 
urticaria, including headaches and chest tightness, and (3) 
entitlement to service connection for sinusitis.  

The appellant appealed the January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant, by and through his attorney, filed a joint motion 
for remand and for stay of proceedings.  In an Order, dated 
on December 20, 2000, the Court granted the parties' motion, 
and that part of the Board's January 2000 decision that 
denied: (1) an evaluation in excess of 20 percent for 
urticaria, from September 21, 1990 to January 11, 1998; (2) 
an evaluation in excess of 40 percent for urticaria, from 
January 12, 1998; (3) service connection for headaches; (4) 
service connection for side effects due to medication taken 
for service-connected urticaria, including headaches and 
chest tightness; and (5) service connection for sinusitis, 
was vacated.  The case was remanded to the Board for 
compliance with the directives set forth in the motion.   

In September 2001, the Board decided that an evaluation in 
excess of 20 percent for urticaria was not warranted during 
the period from September 21, 1990 to January 11, 1998.  In 
the September 2001 decision, the Board also remanded the 
following claims to the RO for additional development: (1) 
entitlement to an evaluation in excess of 40 percent for 
urticaria, from January 12, 1998, (2) entitlement to service 
connection for headaches, on a primary and secondary basis, 
(3) entitlement to service connection for side effects due to 
medication taken for service-connected urticaria, including 
headaches and chest tightness, and (4) entitlement to service 
connection for sinusitis.  The veteran appealed to the Court.  
In June 2002, the parties to the appeal filed a Joint Motion 
For Partial Remand And To Stay Proceedings (Joint Motion).  
The request was for the Court to partially vacate and remand 
for readjudication the September 25, 2001, decision of the 
Board to the extent that it denied entitlement to a rating in 
excess of 20 percent for urticaria from September 21, 1990 to 
January 11, 1998.  The parties noted that in its decision on 
appeal, the Board also remanded claims for entitlement to 
service connection for headaches (on a primary and secondary 
basis), for side effects due to medication taken for service-
connected urticaria (including headaches and chest 
tightness), and for sinusitis; and entitlement to a rating in 
excess of 40 percent for urticaria, effective from January 
12, 1998.  The parties indicated that such claims were not 
pending before the Court.  In an Order, dated on June 7, 
2002, the Court granted the parties' motion for remand, and 
that part of the Board's September 2001 decision that denied 
an evaluation in excess of 20 percent for urticaria, from 
September 21, 1990 to January 11, 1998, was vacated.  The 
Court remanded the case, pursuant to 38 U.S.C. § 7252(a) 
(West 2002), for compliance with the instructions contained 
in the Joint Motion.  Copies of the Court's Order and the 
Joint Motion have been placed in the claims file.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2002).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In the instant case, as set forth in the June 2002 Joint 
Motion, it was noted that the Board did not indicate whether 
it had considered if the appellant had been notified, 
pursuant to the VCAA, of what information or evidence would 
be necessary to substantiate his claim, which records were to 
be provided by the appellant and which records, if any, VA 
would attempt to obtain on the appellant's behalf.  See 
38 U.S.C. § 5103(a).  Thus, on remand, the Board was directed 
to reevaluate the appellant's claim in light of the notice 
and assistance provisions of the VCAA, and to provide an 
adequate statement of reasons or bases as to whether the 
provisions of the VCAA had been met considering the facts of 
the case.  

Under regulations issued after enactment of the VCAA, and 
made effective February 22, 2002, the Board conducted 
evidentiary development on its own.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thus, consistent with the new duty-to-
assist regulations, and in light of the June 2002 Joint 
Motion, the Board determined that the appellant had not been 
provided with the notification required by the VCAA.  In 
January 2003, a letter was sent directly by the Board to the 
appellant and his representative, notifying them of the 
enactment of the VCAA.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), 
this letter informed the appellant that he had 30 days to 
respond.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  Thus, in 
light of the holding in DAV, the Board must remand the 
appellant's case to the RO in order to provide the appellant 
appropriate notice under 38 U.S.C.A. § 5103.

(The Board also notes that further action by the RO is 
required by the Board's September 2001 remand, but the file 
has not been available to the RO because of the appeal that 
has resulted in this instant remand.  All actions required to 
comply with the September 2001 remand should be undertaken as 
well.)  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically told of what information or 
evidence he needs to provide and he 
should be advised of the one-year period 
to respond as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who had treated him for 
his service-connected urticaria during 
the period of time from September 1990 to 
January 1998.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the rating issue on appeal.  
The RO should also ensure that the 
development sought in the Board's 
September 2001 remand is completed and in 
accord with the notification and duty-to-
assist requirements of the VCAA.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case, and provide the appellant and his 
representative with an appropriate opportunity to respond.  

After the appellant is given the opportunity to respond and 
the period allowed for response under 38 U.S.C.A. § 5103(b) 
(West 2002) has expired, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
any outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

